Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
The examiner’s amendment filed 2/24/2022 is withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Kim on June 10, 2022.
The application has been amended as follows: 
Claim 5, line 3, after “plate” insert “.” and delete “and the plurality of magnets are disposed between the shunt plant and an inner plate”.  
Such that claim 5 reads:
“5. (Currently Amended) The system of claim 2, wherein the plurality of magnets comprises an inner magnetic portion and an outer magnetic portion, and the inner magnetic portion and the outer magnetic portion are connected by the shunt plate.”
Claim 6, line 2, replace the phrase “an outer plate separate from the inner plate” with the phrase “the lower plate”.  
Such that claim 6 reads:
“6. (Currently Amended) The system of claim 5, wherein the plurality of magnets are disposed between the shunt plate and the lower plate.”

Support for the amendment can be found in at least the abstract and Fig. 2C.

REASONS FOR ALLOWANCE
See the Notice of Allowance filed 2/24/2022 for the examiner’s statement of reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084 The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794